     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     7785 W. Sahara Ave., Suite 200
 3   Las Vegas, NV 89117
     (702) 475-7964; Fax: (702) 946-1345
 4
     rriether@wrightlegal.net
 5   Attorneys for Defendant, Kinecta Federal Credit Union

 6                                      UNITED STATES DISTRICT COURT
 7
                                               DISTRICT OF NEVADA
 8
 9   HEATHER WULLNER,                                       Case No.: 2:19-cv-01735-APG-VCF

10                    Plaintiff,                            STIPULATION AND ORDER FOR
                                                            EXTENSION OF TIME FOR KINECTA
11                                                          FEDERAL CREDIT UNION TO
             vs.
12                                                          RESPOND TO THE COMPLAINT
     EQUIFAX INFORMATION SERVICES, LLC;
13   KINECTA FEDERAL CREDIT UNION;                          (FIRST REQUEST)
     MECHANICS BANK FKA CRB; and SAN
14
     DIEGO COUNTY CREDIT UNION,
15
                      Defendants.
16
17
             Plaintiff, Heather Wullner (“Plaintiff”), and Defendant, Kinecta Federal Credit Union
18
     (“Kinecta”), by and through their respective attorneys of records, and hereby agree and stipulate as
19
20   follows.

21           1. On October 15, 2019, Kinecta was served Plaintiff’s Complaint [ECF No. 1] (“Complaint”);
22
             2. Kinecta response to the Complaint is due November 5, 2019;
23
             3. Kinecta counsel is requesting an additional twenty-one (21) days to file its response to
24
25                 Plaintiff’s Complaint, and thus requests up to November 26, 2019, to file a response;

26           4. This extension is requested to allow Kinecta’s counsel to finalize its response to the
27                 Complaint and to allow the parties to further discuss potential settlement;
28
             5. Counsel for Plaintiff does not oppose this extension;


                                                             1
     ________________________________________________________________________________________________________________
             6. This Stipulation is made in good faith and not for purposes of delay.
 1
 2           IT IS SO STIPULATED.

 3    DATED this 5th day of November, 2019.                   DATED this 5th day of November, 2019.
 4
      WRIGHT, FINLAY & ZAK, LLP                               KNEPPER & CLARK, LLC
 5
      /s/ Robert A. Riether                                   /s/ Shaina R. Plaksin
 6    Robert A. Riether, Esq.                                 Matthew I. Knepper, Esq.
 7    Nevada Bar No. 12076                                    Nevada Bar No. 12796
      7785 W. Sahara Ave., Ste. 200                           Miles N. Clark, Esq.
 8    Las Vegas, NV 89117                                     Nevada Bar No. 13848
      Attorneys for Defendant, Kinecta Federal Credit         Shaina R. Plaksin, Esq.
 9    Union                                                   Nevada Bar No. 13935
10                                                            5510 S. Fort Apache Rd., Ste. 30
                                                              Las Vegas, NV 89148
11
                                                              HAINES & KRIEGER, LLC
12                                                            David H. Krieger, Esq.
13                                                            Nevada Bar No. 9086
                                                              8985 S. Eastern Ave., Ste. 350
14                                                            Henderson, NV 89123
                                                              Attorneys for Plaintiff, Heather Wullner
15
16
17
18
                                                        ORDER
19
             IT IS SO ORDERED.
20
             DATED this 8th day of November, 2019.
21
22
23                                                   Cam Ferenbach
                                                     United States Magistrate Judge
24
25
26
27
28



                                                             2
     ________________________________________________________________________________________________________________
